 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of March 31,
2011, between InspireMD, Inc., a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser (the “Offering”), and each Purchaser, severally
and not jointly, desires to purchase from the Company, securities of the Company
as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).


“Acquired Shares” shall have the meaning ascribed to such term in Section 4.15.


“Additional Listing Shares” shall have the meaning ascribed to such term in
Section 4.10.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the third
Trading Day following the date hereof.


“Commission” means the United States Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
“Common Stock” means the common stock of the Company, $0.0001 par value, and any
other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Haynes and Boone, LLP, with offices located at 30
Rockefeller Plaza, New York, New York 10112.
 
“Contingency Issuance” shall have the meaning ascribed to such term in Section
4.15.


“Contingency Shares” shall have the meaning ascribed to such term in Section
4.15.


“Dilution Adjustment” shall have the meaning ascribed to such term in Section
4.14.


“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
 “Escrow Agent” means Grushko & Mittman, P.C., with offices at 515 Rockaway
Avenue, Valley Stream, New York 11581.
 
“Escrow Agreement” means the escrow agreement entered into prior to the date
hereof, by and among the Company, the Escrow Agent and Palladium Capital
Advisors, LLC pursuant to which the Purchasers shall deposit Subscription
Amounts with the Escrow Agent to be applied to the transactions contemplated
hereunder.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exchange Agreement” shall mean the Share Exchange Agreement, dated as of
December 29, 2010, by and among the Company, InspireMD Ltd., a company
incorporated under the laws of the state of Israel (“InspireMD Ltd.”), and the
shareholders of InspireMD Ltd. that are signatory thereto, as amended to date
and attached hereto as Exhibit F.

 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, consultants or directors of the Company pursuant to the
Stock Option Plan in an amount not to exceed 9,468,100 in the aggregate (subject
to appropriate adjustments for any stock dividend, stock split, stock
combination, reclassification or similar transaction after the Closing Date),
(b) securities upon the exercise or exchange of or conversion of any Securities
issued hereunder, (c) securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this Agreement
and listed on Schedule 3.1(g), provided that such securities have not been
amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities and (d) securities issued (other than for cash) in connection
with a synergistic merger, acquisition, or consolidation of all or substantially
all of the assets, securities or business division of another entity.
 
 
-2-

--------------------------------------------------------------------------------

 
 
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
 
“FDA Approvals” shall have the meaning ascribed to such term in Section 3.1(oo).


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).


“GM” means Grushko & Mittman, P.C., with offices located at 515 Rockaway Avenue,
Valley Stream, New York 11581.
 
“Harvard Trials” shall have the meaning ascribed to such term in Section
3.1(oo).


“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).


“Irrevocable Transfer Agent Instructions” means the instruction letter to the
Transfer Agent, a form of which is annexed hereto as Exhibit C.


“Israeli Counsel” means Karfi Leibovich Lawyers.


“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Listing Default” shall have the meaning ascribed to such term in Section 4.10.


“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).


“Offering” shall have the meaning ascribed to such term in the Preamble.


“Palladium” shall have the meaning ascribed to such term in Section 3.1(g).


“Per Share Purchase Price” equals $1.50, subject to appropriate adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the date of this
Agreement.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Protection Period” shall have the meaning ascribed to such term in Section
4.14.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.2(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.2(b).
 
 “Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.
 
 “Removal Date” means the date that all of the Shares and Warrant Shares have
been sold pursuant to Rule 144 or may be sold pursuant to Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 and without volume or manner-of-sale
restrictions.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(q).


“Securities” means the Shares, the Warrants and the Warrant Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Share Exchange” shall have the meaning ascribed to such term in Section
2.2(a)(v).
 
“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 


“Stock Option Plan” means the Stock Option Plan, the form of which is annexed
hereto as Exhibit D.
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.
 
 
-4-

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable and with regard to future events, also include any
direct or indirect subsidiary of the Company formed or acquired after the date
hereof.


“Super 8-K” means the draft Form 8-K substantially and materially in the form
annexed hereto as Exhibit E.
 
“Surrendered Notes” shall have the meaning ascribed to such term in Section 2.1.


“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question:  the NYSE
Amex Equities, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the Warrants, the Escrow
Agreement, all exhibits and schedules thereto and hereto and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.
 
“Transfer Agent” means Columbia Stock Transfer Company, the current transfer
agent of the Company, with a mailing address of 601 E. Seltice Way, Suite 202,
Post Falls, ID 83854, and a facsimile number of (208) 777-8998, and any
successor transfer agent of the Company.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.12(b).


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by OTC Markets
Group Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Purchasers holding a majority in interest of the Shares then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable immediately and have a 5-year term of exercise, in
the form of Exhibit A  attached hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase Shares and
Warrants for up to an aggregate of $20,000,000 but not less than $9,000,000.
Prior to the Closing, each Purchaser shall deliver to the Escrow Agent such
Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by such Purchaser by either (a) a wire transfer of immediately
available funds or delivery of a certified check, to be held in a
non-interest-bearing escrow account, or (b) surrender of an original instrument
(or instruments), duly endorsed for transfer, evidencing indebtedness of the
Company or any Subsidiary to such Purchaser equal to such Purchaser’s
Subscription Amount (each, a “Surrendered Note”), or a combination thereof equal
to such Purchaser’s Subscription Amount, and the Company shall, not later than
forty-five (45) calendar days following the Closing Date, deliver to each
Purchaser its respective Shares and a Warrant, as determined pursuant to Section
2.2(a). The Company and each Purchaser shall also deliver the other items set
forth in Section 2.2 deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, the Closing shall
occur at the offices of GM or such other location as the parties shall mutually
agree.


2.2          Deliveries.
 
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:
 
(i)           (x) this Agreement duly executed by the Company and (y) the Escrow
Agreement duly executed by the Company;
 
(ii)          a legal opinion of Company Counsel and Israeli Counsel,
substantially in the forms of Exhibit B-1 and Exhibit B-2, respectively,
attached hereto;
 
(iii)         a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, a certificate
evidencing a number of Shares equal to such Purchaser’s Subscription Amount
divided by the Per Share Purchase Price, registered in the name of such
Purchaser;
 
(iv)         a Warrant registered in the name of such Purchaser to purchase up
to a number of shares of Common Stock equal to fifty percent (50%) of such
Purchaser’s Shares, with an exercise price equal to $1.80, subject to adjustment
therein;


(v)             a certificate signed by the Company’s CEO and CFO, to and for
the benefit of the Purchasers that a closing occurred under the Exchange
Agreement on the unamended terms of the Exchange Agreement without waiver by any
party thereto of any conditions or term thereof (the “Share Exchange”); and


(vi)             a copy of the Irrevocable Instructions to Transfer Agent
countersigned by the Transfer Agent.


(b)          On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company or the Escrow Agent, as applicable, the
following:
 
 
-6-

--------------------------------------------------------------------------------

 
 
(i)          this Agreement duly executed by such Purchaser; and
 
(ii)         to Escrow Agent, such Purchaser’s Subscription Amount by wire
transfer or certified check to the account specified in the Escrow Agreement.
  
2.3           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)          the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);
 
(ii)         all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed in all material respects;
 
(iii)      the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement;


(iv)           a closing shall have occurred on the terms and conditions
described in the Exchange Agreement without any amendment thereto or waiver
thereof; and


(v)    the Company shall have received executed signature pages to this
agreement from Purchasers showing an agreement to purchase at least an aggregate
of $9,000,000 of Shares and Warrants hereunder and the Escrow Agent shall have
received at least an aggregate of $9,000,000 in corresponding Subscription
Amounts from such Purchasers in either cash, Surrendered Notes or a combination
thereof.
 
(b)             The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects (determined without regard
to any materiality, Material Adverse Effect or other similar qualifiers therein)
when made and on the Closing Date of the representations and warranties of the
Company contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);
 
(ii)          all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)         the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement;
 
(iv)         there shall have been no Material Adverse Effect with respect to
the Company since the date hereof;


(v) a closing shall have occurred on the terms and conditions described in the
Exchange Agreement without any amendment thereto or waiver thereof;
 
 
-7-

--------------------------------------------------------------------------------

 
 
(vi)       from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing; and


(vii)        the Company shall have received executed signature pages to this
agreement from Purchasers showing an agreement to purchase at least an aggregate
of $9,000,000 of Shares and Warrants hereunder and the Escrow Agent shall have
received at least an aggregate of $9,000,000 in corresponding Subscription
Amounts from such Purchasers in either cash, Surrendered Notes or a combination
thereof.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company. Except as set forth
in the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or warranty made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser as of the Closing Date (subject to the
qualification that all representations and warranties in this Article III that
relate to, may relate to, or may pertain to information possessed by the Company
prior to consummation of the Share Exchange are qualified solely to the extent
of the Company’s knowledge, with such knowledge being based solely on a review
of Saguaro Resources, Inc.’s SEC Reports; provided, that the foregoing shall in
no way qualify or limit the Company’s representations and warranties that relate
to, may relate to, or pertain to information possessed by InspireMD Ltd., a
Subsidiary of the Company):
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, a majority of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.


(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in:  (i) a material adverse effect on the legality, validity or enforceability
of any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of each of this Agreement and the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except:  (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.


(d)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal,
state and foreign securities laws and regulations), or by which any property or
asset of the Company or a Subsidiary is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not have or reasonably be expected
to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other foreign or domestic
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filings required pursuant to Section
4.4 of this Agreement and (ii) the filing of a Form D with the Commission and
such filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
 
 
-9-

--------------------------------------------------------------------------------

 
 
(f)           Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens other than restrictions on transfer provided for in the
Transaction Documents and Liens resulting from the activities of any Purchaser.
The Company has reserved from its duly authorized capital stock the maximum
stated number of shares of Common Stock issuable pursuant to this Agreement and
the Warrants.


(g)           Capitalization.  The capitalization of the Company is as set forth
on Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of
shares of Common Stock owned beneficially, and of record, by Affiliates of the
Company as of the date hereof.  The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
pursuant to the Exchange Agreement. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents (including, but not
limited, under Sections 4.9 and 4.14 hereof). Except as a result of the purchase
and sale of the Securities and as set forth on Schedule 3.1(g), there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  The only stock option or similar plan applicable
to the Company is the Stock Option Plan. Except as set forth on Schedule 3.1(g),
the Subsidiaries do not have any stock option or similar plans. The issuance and
sale of the Securities will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities.  There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.  The Company represents that based on the
capitalization of the Company immediately prior to Closing, the minimum
aggregate Subscription Amount of $9,000,000 will acquire an amount of Common
Stock equal to not less than 10% of the outstanding shares of Common Stock of
the Company on a fully diluted basis but exclusive of Common Stock issuable
pursuant to the Stock Option Plan, any warrants issuable to Palladium Capital
Advisors, LLC (“Palladium”) in connection with the Offering, as disclosed in
Schedule 3.1(s), and warrants to issue up to 2,500,000 shares of Common Stock
that will be issued immediately following the Closing  (i.e. $85,000,000
pre-money valuation).
 
 
-10-

--------------------------------------------------------------------------------

 
 
(h)          Super 8-K; Financial Statements. The Super 8-K, upon its filing,
will comply in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the Super 8-K comply with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.


(i)           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the Super 8-K, except as specifically disclosed in Schedule
3.1(i): (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice, (iii) the Company has not altered its
method of accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate. The Company does not have pending before the Commission
any request for confidential treatment of information. Except for the issuance
of the Securities contemplated by this Agreement and as set forth on Schedule
3.1(i), no event, liability, fact, circumstance, occurrence or development has
occurred or exists, or is reasonably expected to occur or exist, with respect to
the Company or its Subsidiaries or their respective businesses, properties,
operations, assets or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made or
is described in the Super 8-K.
 
(j)           Litigation.  Except as set forth on Schedule 3.1(j), there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”), nor is
there any reasonable basis for any of the foregoing.  Neither the Company nor
any Subsidiary, nor, to the Company’s knowledge, any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company, nor is
there any reasonable basis for any of the foregoing. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(k)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.  None of the Company’s or its Subsidiaries’ employees is a member
of a union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.  To the knowledge of the
Company, no executive officer of the Company or any Subsidiary is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  The Company and its
Subsidiaries are in (i) compliance with all foreign laws and regulations
relating to worker classification, employment and employment practices, terms
and conditions of employment and wages and hours, except where the failure to be
in compliance could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect and (ii) material compliance
with all U.S. federal, state and local and foreign laws and regulations relating
to worker classification, employment and employment practices, terms and
conditions of employment and wages and hours.
 
(l)           Compliance.  Except as set forth on Schedule 3.1(l), neither the
Company nor any Subsidiary: (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any material judgment,
decree, or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any material statute, rule, ordinance or
regulation of any governmental authority, including without limitation all
material foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in the case of clause (i) as could not have
or reasonably be expected to result in a Material Adverse Effect.
 
(m)          Regulatory Permits.  The Company and the Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses as actually conducted and as described in the Super
8-K (“Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.
 
(n)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP and the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(o)           Intellectual Property.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as necessary
or required for use in connection with their respective businesses
(collectively, the “Intellectual Property Rights”).  None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement.  Neither the Company nor any Subsidiary has received
a written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person.  To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their material intellectual properties. All past and present founders,
members of management, employees and consultants of the Company and each of its
Subsidiaries that are engaged in research and development activities or that
could be reasonably expected to make or conceive developments and inventions,
have executed and delivered to the Company or applicable Subsidiary a binding
written agreement assigning to the Company or the applicable Subsidiary all
developments and inventions of such employee or consultant.  No government
funding, facilities or resources of a university, college, other educational
institution or research center or funding from third parties was used in the
development of the Company Intellectual Property and no governmental entity,
university, college, other educational institution or research center has any
claim or right in or to the Company Intellectual Property.
 
(p)           Insurance.  The Company and the Subsidiaries are insured against
such losses and risks and in such amounts, and by such insurers, as are prudent
and customary in the businesses in which the Company and the Subsidiaries are
engaged, including, but not limited to, directors and officers insurance of not
less than $5,000,000 and product liability insurance of not less than $5,000,000
or as otherwise mandated by any contractual obligations of the Company or any of
its Subsidiaries.  Neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the Company’s filings with the Commission under the Securities Act and the
Exchange Act, which shall be deemed to include the Super 8-K (collectively, the
“SEC Reports”) and Schedule 3.1(q), none of the officers or directors of the
Company or any Subsidiary and none of the employees of the Company or any
Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.
 
(r)         Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened, nor is there any reasonable basis for any of the
foregoing.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(s)           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company or any Subsidiary to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents, other than Palladium, as set forth on Schedule 3.1(s), which fees
shall be paid on the Closing Date.  On the Closing Date, the Company will pay
the fees set forth on Schedule 3.1(s).  The Purchasers shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by the Transaction Documents other
than as a result of an agreement or other arrangement entered into by a
Purchaser with a third party broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to such
Purchaser’s activities in connection with the transactions contemplated by the
Transaction Documents.
 
(t)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.


(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(v)           Registration Rights.   No Person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company or any Subsidiary.
 
(w)          Listing and Maintenance Requirements.  The Company has not, in the
twenty-four (24) months preceding the date hereof, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.


(x)           Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(y)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Disclosure Schedules and the Super 8-K, the Company confirms that neither it nor
any other Person acting on its behalf has provided any of the Purchasers or
their agents or counsel with any information that it believes constitutes or
might constitute material, non-public information.   The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company.  All of the disclosure
furnished by or on behalf of the Company to the Purchasers regarding the Company
and its Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.


(z)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(aa)         Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid.  The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
Schedule 3.1(aa) sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $100,000 (other than trade accounts payable incurred in the ordinary
course of business) (and the Company represents that the aggregate amount of all
liabilities for borrowed money or amounts owed equal to or less than $100,000
does not exceed $1,000,000), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $100,000
due under leases required to be capitalized in accordance with GAAP.  Neither
the Company nor any Subsidiary is in default with respect to any Indebtedness.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(bb)        Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in payments, fines or
penalties in excess of $100,000 in the aggregate, the Company and its
Subsidiaries each (i) has made or filed all United States federal, state and
local income and sales and all foreign income, sales and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
basis for any such claim.
 
(cc)         No General Solicitation.  Neither the Company nor, to the knowledge
of the Company, any person acting on behalf of the Company has offered or sold
any of the Securities by any form of general solicitation or general
advertising. The Company has offered the Securities for sale only to the
Purchasers and certain other “accredited investors” within the meaning of Rule
501 under the Securities Act.
 
(dd)        Foreign Corrupt Practices.  Neither the Company nor any Subsidiary,
nor to the knowledge of the Company, any agent or other person acting on behalf
of the Company or any Subsidiary, has: (i) directly or indirectly, used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds or
for the benefit of the Company or any of its Subsidiaries, (iii) failed to
disclose fully any contribution made by the Company or any Subsidiary (or made
by any person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended.
 
(ee)         Accountants.  The Company’s accounting firm is set forth on
Schedule 3.1(ee) of the Disclosure Schedules. To the knowledge and belief of the
Company after reasonable investigation, such accounting firm is a registered
public accounting firm as required by the Exchange Act.
 
(ff)             No Disagreements with Accountants and Lawyers.  Except as set
forth on Schedule 3.1(ff), there are no disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise, between the Company
and the accountants and lawyers formerly or presently employed by the Company
and the Company is current with respect to any fees owed to its accountants and
lawyers which could affect the Company’s ability to perform any of its
obligations under any of the Transaction Documents.


(gg)        Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
 
-16-

--------------------------------------------------------------------------------

 
 
(hh)        Acknowledgment Regarding Purchaser’s Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 3.2(f) and 4.14 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term, (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction.  The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities in accordance
with all applicable laws at various times during the period that the Securities
are outstanding, including, without limitation, during the periods that the
value of the Warrant Shares deliverable with respect to Securities are being
determined, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
  
(ii)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.


(jj)           Stock Option Plans.  Except as set forth on Schedule 3.1(jj), as
of the Closing Date, no stock options have been granted, nor any commitments
made to grant stock options, under the Stock Option Plan, and neither the
Company nor any Subsidiary has ever had an option plan other than the Stock
Option Plan.
 
(kk)         Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary  nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).


(ll)             Translations.                                 All translations
provided to the Purchasers in connection with the transactions contemplated by
any of the Transaction Documents are complete and accurate English language
translations of the original.
 
 
-17-

--------------------------------------------------------------------------------

 
 
(mm)             Health Regulatory Matters.  The Company and its Subsidiaries
have complied in all material respects with all statutes and regulations related
to the research, manufacture and sale of medical device products to the extent
applicable to the Company’s and its Subsidiaries’ activities. Items manufactured
or under investigation by the Company and its Subsidiaries comply with all
applicable manufacturing practices regulations and other requirements
established by government regulators in the jurisdictions in which the Company
or its Subsidiaries manufacture their products. To the Company’s knowledge, it
is not and its Subsidiaries are not the subject of any investigation by any
competent authority with respect to the development, testing, manufacturing and
distribution of their products, nor has any investigation, prosecution, or other
enforcement action been threatened by any regulatory agency. Neither the Company
nor any of its Subsidiaries has received from any regulatory agency any letter
or other document asserting that the Company or any Subsidiary has violated any
statute or regulation enforced by that agency with respect to the development,
testing, manufacturing and distribution of their products. To the Company’s
knowledge, research conducted by or for the Company and its Subsidiaries has
complied in all material respects with all applicable legal requirements. To the
Company’s knowledge, research involving human subjects conducted by or for the
Company and its Subsidiaries has been conducted in compliance in all respects
with all applicable statutes and regulations governing the protection of human
subjects and not involved any investigator who has been disqualified as a
clinical investigator by any regulatory agency or has been found by any agency
with jurisdiction to have engaged in scientific misconduct.
 
(nn)             Business Activities.  To the Company’s knowledge, the Company
has not engaged in any business activities prior to the Share Exchange other
than as set forth in the SEC Reports.


(oo)             Estimated Costs.  Based upon the Company’s current projections,
and subject to change, the Company believes that it will be required to spend
$3.4 million during the first two years following the Closing on (i) the
completion of the “MGuard Stent System Clinical Trial in Patients with Acute
Myocardial Infarction” to be performed by Harvard Clinical Research Institute,
Inc. (the “Harvard Trials”) and (ii) obtaining the approval of the United States
Food and Drug Administration for the sale of the Company’s products in the
United States (the “FDA Approvals).


3.2          Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):
 
(a)           Organization; Authority.  Such Purchaser is either an individual
or an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser.  Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(b)           Own Account.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities in compliance with applicable federal and state securities laws). 
Such Purchaser is acquiring the Securities hereunder in the ordinary course of
its business.
 
(c)           Purchaser Status.  At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.


(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           General Solicitation.  Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)           Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof.  Notwithstanding the foregoing, in the case of a
Purchaser that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Purchaser’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement.  Other than to other Persons
party to this Agreement, such Purchaser has maintained the confidentiality of
all proprietary and non-public disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.
 
 
-19-

--------------------------------------------------------------------------------

 
 
(g)           Disclosure of Information.  Such Purchaser has had the opportunity
to receive all additional information related to the Company requested by it and
to ask questions of, and receive answers from, the Company regarding the Company
and the terms and conditions of this offering of the Securities.  Such Purchaser
has also had access to copies of the SEC Reports.
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1          Transfer Restrictions.
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement.
 
(b)          The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
-20-

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties.  Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities.


(c)           Certificates evidencing the Shares and Warrant Shares shall not
contain any legend (including the legend set forth in Section 4.1(b) hereof),
(i) following any sale of such Shares or Warrant Shares pursuant to Rule 144, or
(ii) if such Shares or Warrant Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Shares and Warrant Shares
and without volume or manner-of-sale restrictions, or (iii) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission).  The Company shall cause its counsel to issue a legal opinion to
the Transfer Agent promptly after the Removal Date if required by the Transfer
Agent to effect the removal of the legend hereunder.  If all or any portion of
the Shares are included in or a Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the Shares and Warrant
Shares (and the Purchaser provides the Company or the Company’s counsel with any
reasonable certifications requested by the Company with respect to future sales
of such Shares or Warrant Shares) or the Shares or Warrant Shares may be sold
under Rule 144 without the requirement for the Company to be in compliance with
the current public information and any other limitations or requirements set
forth in Rule 144 or if a legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission) then such Shares will be
reissued without the legend and Warrant Shares shall be issued free of all
legends. The Company agrees that following the Removal Date or at such time as
such legend is no longer required under this Section 4.1(c), it will, no later
than seven Trading Days following the delivery by a Purchaser to the Company or
the Transfer Agent of a certificate representing Shares or Warrant Shares, as
the case may be, issued with a restrictive legend, together with any reasonable
certifications requested by the Company, the Company’s counsel or the Transfer
Agent (such seventh Trading Day, the “Legend Removal Date”), deliver or cause to
be delivered to such Purchaser a certificate representing such shares that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4. Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
Transfer Agent to the Purchaser by crediting the account of the Purchaser’s
prime broker with the Depository Trust Company System as directed by such
Purchaser if the Transfer Agent is then a participant in such system and either
(i) there is an effective registration statement permitting the resale of such
Securities by the Purchaser (and the Purchaser provides the Company or the
Company’s counsel with any requested certifications with respect to future sales
of such Securities) or (ii) the shares are eligible for resale by the Holder
without may be sold without the requirement for the Company to be in compliance
with Rule 144(c)(1) of the Securities Act.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(d)           In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Shares or Warrant Shares (based on the VWAP of
the Common Stock on the date such Securities are submitted to the Transfer
Agent) delivered for removal of the restrictive legend and subject to Section
4.1(c), $10 per Trading Day (increasing to $20 per Trading Day seven (7) Trading
Days after such damages have begun to accrue) for each Trading Day after the
second Trading Day following the Legend Removal Date until such certificate is
delivered without a legend. Nothing herein shall limit such Purchaser’s right to
pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required by the Transaction Documents, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.
 
4.2           Furnishing of Information; Public Information.
 
(a)           The Company agrees to cause the Common Stock to be registered
under Section 12(b) or 12(g) of the Exchange Act on or before the 270th calendar
day following the date of this Agreement.  Until the earliest of the time that
(i) no Purchaser owns Securities, (ii) the Warrants have expired, or (iii) five
(5) years after the Closing Date, the Company covenants to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act even if the Company is not
then subject to the reporting requirements of the Exchange Act.
 
(b)           At any time during the period commencing from the 12-month
anniversary of the date hereof and ending 24 months after the Closing Date, if
the Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) (a “Public Information Failure”) then, in addition
to such Purchaser’s other available remedies, the Company shall pay to a
Purchaser, in cash, as partial liquidated damages and not as a penalty, by
reason of any such delay in or reduction of its ability to sell the Securities,
an amount in cash equal to two percent (2.0%) of the aggregate Subscription
Amount of such Purchaser’s Securities on the day of a Public Information Failure
and on every thirtieth (30th) day (prorated for periods totaling less than
thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required  for the Purchasers to transfer the Shares and Warrant Shares
pursuant to Rule 144.  The payments to which a Purchaser shall be entitled
pursuant to this Section 4.2(b) are referred to herein as “Public Information
Failure Payments”.  Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred, and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured.  In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of one and one-half percent (1.5%) per month
(prorated for partial months) until paid in full.  Nothing herein shall limit
such Purchaser’s right to pursue actual damages for the Public Information
Failure, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
 
-22-

--------------------------------------------------------------------------------

 
 
(c)          The provision of Sections 4.2(a) and (b) shall not apply after (i)
the Company, directly or indirectly, in one or more related transactions effects
any merger or consolidation of the Company with or into another Person, (ii) the
Company, directly or indirectly, effects any sale, lease, license, assignment,
transfer, conveyance or other disposition of all or substantially all of its
assets in one or a series of related transactions, (iii) any, direct or
indirect, purchase offer, tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which holders of Common Stock are
permitted to sell, tender or exchange their shares for other securities, cash or
property and has been accepted by the holders of fifty percent (50%) or more of
the outstanding Common Stock, (iv) the Company, directly or indirectly, in one
or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (v) the Company, directly or indirectly, in one
or more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person or
group of Persons whereby such other Person or group acquires more than fifty
percent (50%) of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination).


4.3          Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.
 
4.4           Securities Laws Disclosure; Publicity.  The Company shall file the
Super 8-K, including the Transaction Documents as exhibits thereto, with the
Commission not later than the fourth Trading Day after the Closing Date.  From
and after the filing of the Super 8-K, the Company represents to the Purchasers
that it shall have publicly disclosed all material, non-public information
delivered to any of the Purchasers by the Company or any of its Subsidiaries, or
any of their respective officers, directors, employees or agents in connection
with the transactions contemplated by the Transaction Documents.  The Company
shall not publicly disclose the name of any Purchaser, or include the name of
any Purchaser in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser,
except:  (a) as required by federal securities law in connection with the filing
of final Transaction Documents (including signature pages thereto) with the
Commission, and (b) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide the Purchasers with
prior notice of such disclosure permitted under this clause (b).


4.5           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
 
4.6           Use of Proceeds.  The Company currently intends to use the net
proceeds from the sale of the Securities hereunder for the purposes set forth on
Schedule 4.6 attached hereto, subject to general market conditions; provided,
however, that the Company agrees to segregate the amounts set forth on Schedule
4.6 attached hereto for the purpose of (i) completing the Harvard Trials and
(ii) the FDA Approvals; provided, further, that except as set forth on Schedule
4.6, the Company shall not use such proceeds: (a) for the satisfaction of any
portion of the Company’s debt (other than payment of trade payables in the
ordinary course of the Company’s business and prior practices), (b) for the
redemption of any Common Stock or Common Stock Equivalents, (c) for the
settlement of any outstanding litigation, (d) in violation of the law, including
FCPA or OFAC or (e) for the development of new products not substantially
related to the Company’s current products in production or development as of the
date hereof.
 
 
-23-

--------------------------------------------------------------------------------

 
 
4.7           Indemnification of Purchasers.   Subject to the provisions of this
Section 4.7, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party.  Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such Purchaser Party’s
counsel, a material conflict on any material issue between the position of the
Company and the position of such Purchaser Party, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.  The Company will not be liable to any Purchaser Party
under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction
Documents.  The indemnification required by this Section 4.7 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred.  The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.


4.8          Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Warrant Shares pursuant to any exercise of the Warrants.
 
 
-24-

--------------------------------------------------------------------------------

 
 
4.9        Listing of Common Stock. The Company hereby agrees to use best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and concurrently with the Closing, the
Company shall apply to list or quote all of the Shares and Warrant Shares on
such Trading Market and promptly secure the listing of all of the Shares and
Warrant Shares on such Trading Market. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Trading Market, it
will then include in such application all of the Shares and Warrant Shares, and
will take such other action as is necessary to cause all of the Shares and
Warrant Shares to be listed or quoted on such other Trading Market as promptly
as possible.  The Company will then take all action necessary to continue the
listing or quotation and trading of its Common Stock on a Trading Market until
at least three years after the Closing Date and will comply in all respects with
the Company’s reporting, filing and other obligations under the bylaws or rules
of the Trading Market at least until three years after the Closing Date. The
Company undertakes to obtain a listing of the Common Stock on a Trading Market
other than the OTC Bulletin Board within 270 days after the Closing Date. Upon
the attainment of such listing, the OTC Bulletin Board shall not thereafter be a
Trading Market. In the event the Company fails to obtain such listing within 270
days after the Closing Date (a “Listing Default”), the Company shall promptly,
but not later than the 280th day after the Closing Date, issue and deliver to
each Purchaser additional shares of Common Stock (“Additional Listing Shares”)
in an amount equal to ten percent (10%) of the Shares acquired by each such
Purchaser on the Closing Date. The Additional Listing Shares will be deemed
issued pursuant to this Agreement and the holder of the Additional Listing
Shares is granted all of the rights and benefits of the Holder of the Shares.
 
4.10        Subsequent Equity Sales and Issuances.
 
(a)          From the date hereof until the first anniversary of the Closing
Date, the Company shall be prohibited from effecting or entering into an
agreement to effect any issuance by the Company or any of its Subsidiaries of
Common Stock or Common Stock Equivalents for cash consideration (or a
combination of units thereof) involving a Variable Rate Transaction.  “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock or (ii) enters into any agreement, including,
but not limited to, an equity line of credit, whereby the Company may sell
securities at a future determined price.  Any Purchaser shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages.


(b)             Until twelve (12) months after the Closing Date, the Company
shall not increase the number of shares available for issue under the Stock
Option Plan, amend the Stock Option Plan, reprice any outstanding stock options
(except for appropriate adjustments for any stock dividend, stock split, stock
combination, reclassification or similar transaction after the Closing Date),
nor issue any options or shares under the Stock Option Plan in an aggregate
amount in excess of an amount of shares equal to fifteen percent (15%) of the
amount of Common Stock outstanding immediately following the Closing nor grant
any options with an exercise price lower than the fair market value of the
Common Stock on the date of grant, except with respect to options that the
Company or any of its Subsidiaries are contractually obligated to issue on the
date hereof at a lower price, which are described on Schedule 4.10.
 
 
-25-

--------------------------------------------------------------------------------

 
 
4.11         Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration is also offered to all of
the parties to the Transaction Documents. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
4.12         Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.
 
4.13        Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that its obligations under the
Transaction Documents, including, without limitation, its obligation to issue
the Shares and Warrant Shares pursuant to the Transaction Documents, are
unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Purchaser and regardless of the
dilutive effect that such issuance may have on the ownership of the other
stockholders of the Company.


4.14           Purchase Price Reset. Until 36 months following the Closing Date
(the “Protection Period”), in the event that the Company issues or sells any
shares of Common Stock or any Common Stock Equivalent pursuant to which shares
of Common Stock may be acquired at a price less than the Per Share Purchase
Price (adjusted as described in Section 5.22), then the Company shall promptly
issue additional shares of Common Stock to each Purchaser, for no additional
consideration, in an amount sufficient that the Per Share Purchase Price paid
hereunder, when divided by the total number of Shares issued to each such
Purchaser will result in an effective Per Share Purchase Price paid by each such
Purchaser hereunder equal to the Per Share Purchase Price multiplied by a
fraction, (A) the numerator of which shall be (1) the number of shares of Common
Stock outstanding immediately prior to such issue plus (2) the number of shares
of Common Stock which the aggregate consideration received or to be received by
the Company for the total number of additional shares of Common Stock so issued
would purchase at the Per Share Purchase Price; and (B) the denominator of which
shall be (x) the number of shares of Common Stock outstanding immediately prior
to such issue plus (y) the number of such additional shares of Common Stock so
issued (such adjustment, a “Dilution Adjustment”). Such Dilution Adjustment
shall be made successively whenever such an issuance is made. Notwithstanding
the foregoing, this Section 4.14 shall not apply in respect of an Exempt
Issuance. Moreover, in the event that the Company consummates a financing during
the Protection Period pursuant to which the Company sells shares of Common Stock
in one transaction or series of related transactions at a price per share
greater than the Per Share Purchase Price (adjusted as described in Section
5.22) to one or more Persons (other than an Affiliate of the Company or any
Subsidiary) that results in aggregate gross proceeds to the Company of at least
$5,000,000 and does not provide the investors in such financing with any price
protection similar to that provided in this Section 4.14, this Section 4.14
shall become void and of no further effect and the Purchasers shall not be
entitled to any future Dilution Adjustments hereunder.
 
 
-26-

--------------------------------------------------------------------------------

 
 
4.15           Dilution Protection.  The Company agrees that in the event the
Company issues any shares of Common Stock with regard to certain matters
previously disclosed to the Purchasers (each, a “Contingency Issuance”), the
Company shall immediately thereafter issue to each Purchaser such number of new
shares of Common Stock (the “Contingency Shares”), for no additional
consideration, as would cause the sum of (a) shares of Common Stock acquired
hereunder by such Purchaser (the “Acquired Shares”) and (b) the Contingency
Shares to represent the same percentage of the Company’s outstanding Common
Stock as the Acquired Shares represented immediately prior to such Contingency
Issuance (assuming such Purchaser has not disposed of any Acquired Shares since
the Closing). For instance, if a Purchaser originally acquired 100,000 shares of
Common Stock hereunder, and the Company later did a Contingency Issuance of
50,000 shares of Common Stock at a time when (i) such Purchaser held only 75,000
shares of the 100,000 shares of Common Stock originally purchased hereunder and
(ii) the Company had 1,000,000 shares of Common Stock issued and outstanding
immediately prior to the Contingency Issuance, the Company would issue such
Purchaser an additional 4,055 shares of Common Stock pursuant to this Section
4.15.


4.16           Registration Limitation.  Until the 12 month anniversary of the
filing of the Super 8-K, the Company will not file a registration statement with
the Commission nor any state securities administrator to cause the registration
of any Common Stock held by any officer, director, or Affiliate of the Company,
nor any holder of five percent (5%) or more of the Common Stock as of the
Closing Date, nor in relation to any Common Stock owned by the foregoing or
which they have a right to receive pursuant to the Exchange Agreement or
otherwise, except in connection with a primary underwritten offering of the
Company’s Common Stock, approved by the underwriters of such primary offering.


4.17           FDA and Harvard. The Company agrees to use all commercially
reasonable efforts to complete the Harvard Trials and the FDA Approvals.
 
ARTICLE V.
MISCELLANEOUS
 
5.1         Termination.  This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchasers, by written
notice given at any time to the Company, if the Closing has not been consummated
on or before April 1, 2011; provided, however, that such termination will not
affect the right of any party to sue for any breach by any other party (or
parties).  In the event of any termination by a Purchaser under this Section
5.1, the Company shall promptly (and in any event within two (2) Business Days
of such termination) send a Subscription Termination Notice (as defined in the
Escrow Agreement) to the Escrow Agent with respect to all of such Purchaser’s
subscription amount.
 
5.2         Fees and Expenses.  Except as expressly set forth in the Transaction
Documents and on Schedule 3.1(s) to the contrary, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all Transfer Agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers. Upon the
execution of this Agreement, the Company agrees to pay all reasonable fees and
disbursements of Bingham McCutchen LLP, counsel to Osiris Investment Partners,
LLC, up to a maximum of $30,000, incurred in connection with the negotiation,
preparation, execution and delivery of the Transaction Documents; provided,
however, that if Osiris Investment Partners, LLC fails to invest in the Offering
other than as a result of the Company’s failure to satisfy the conditions to
Closing set forth in Section 2.3(b) hereof and a Closing hereunder does not
otherwise occur with any Purchaser, the Company shall not be obligated to pay
any fees and disbursements of Bingham McCutchen LLP, counsel to Osiris
Investment Partners, LLC. Bingham McCutchen LLP does not represent any of the
other Purchasers and represents only Osiris Investment Partners, LLC.
 
 
-27-

--------------------------------------------------------------------------------

 
 
5.3         Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.


5.4         Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchasers holding at least
[fifty-one percent (51%)]. in interest of the Shares then outstanding or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought; provided that none of the conditions in Section 2.3(b) may
be waived, modified, supplemented or amended as against any one Purchaser
without the prior written consent of such Purchaser; and provided, further than
all waivers, modifications, supplements or amendments effected by less than all
Purchasers impact all Purchasers in the same fashion.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.” 
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6.
 
 
-28-

--------------------------------------------------------------------------------

 
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then in addition to the
obligations of the Company under Section 4.6, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.


5.10         Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities for the applicable
statute of limitations.
 
5.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12         Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice concurrently with the return to
such Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of such Purchaser’s right to acquire such shares
pursuant to such Purchaser’s Warrant (including, issuance of a replacement
warrant certificate evidencing such restored right).
 
 
-29-

--------------------------------------------------------------------------------

 
 
5.14         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity and
bonds) associated with the issuance of such replacement Securities.
 
5.15         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.16         Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17         Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in its review and negotiation of the
Transaction Documents.  For reasons of administrative convenience only, each
Purchaser and its respective counsel have chosen to communicate with the Company
through GM.  GM does not represent any of the Purchasers and only represents
Palladium Capital Advisors LLC.  The Company has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by any of the
Purchasers.


5.18         Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
 
-30-

--------------------------------------------------------------------------------

 
 
5.19         Saturdays, Sundays, Holidays, etc.     If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.20         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 
5.21         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


5.22              Equitable Adjustment.  Warrant exercise price, amount of
Additional Listing Shares and Warrant Shares, trading volume amounts,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted to offset the effect of stock splits, similar events and as
otherwise described in this Agreement and Warrants.  The purchase price of
Shares, the exercise price of the Warrants and references to amounts of Common
Stock in the Transaction Documents and Super 8-K give effect to a 2.75 for 1
forward split of the Common Stock effectuated immediately prior to the closing
under the Exchange Agreement.
 
(Signature Pages Follow)
 
-31-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


INSPIREMD, INC.
 
Address for Notice:
     
By: 
   
InspireMD, Inc.
Name:
   
3 Menorat Hamor Street
Title: 
   
Tel Aviv, Israel
   
Attn: Chief Executive Officer
With a copy to (which shall not constitute notice):
 
 Fax: +972-3-6917691
     
Haynes and Boone, LLP
   
30 Rockefeller Plaza
   
New York, New York 10112
   
Attn: Rick A. Werner, Esq.
   
Tel: (212) 659-7300
   
Fax: (212) 884-8234
   



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 
 
-32-

--------------------------------------------------------------------------------

 
 
[PURCHASER SIGNATURE PAGES TO INSPIREMD, INC.
SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser:
_________________________________________________________________


Signature of Authorized Signatory of Purchaser:
__________________________________________


Name of Authorized Signatory:
_______________________________________________________


Title of Authorized Signatory:
________________________________________________________


Email Address of Purchaser:
_________________________________________________________


Facsimile Number of Purchaser:
_____________________________________________________


Address for Notice of Purchaser:
_____________________________________________________


________________________________________________________________________________


Address for Delivery of Common Stock and Warrants for Purchaser (if not same as
address for notice):


_____________________________________________________________________________


_____________________________________________________________________________


Cash Purchase Price: US$ _______________________________


Surrendered Note Purchase Price: US$ _______________________________


EIN Number, if applicable, will be provided under separate cover:
________________________

 
 
-33-

--------------------------------------------------------------------------------

 
 